Opinion issued January 25, 2007











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00958-CR
____________

CLIFTON DEAN HALL, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 183rd District Court
Harris County, Texas
Trial Court Cause No. 1020380



MEMORANDUM  OPINION
 On December 6, 2006, appellant, Clifton Dean Hall, filed a motion to withdraw
the above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley
Do not publish.  Tex. R. App. P. 47.2(b).